DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This office action is in response to Applicant’s communication of August 4, 2021.  Applicant’s arguments have been considered.  

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's claims and remarks, filed on August 4, 2021, have been noted.

Priority:  07/31/2019
Status of Claims:  Claims 1 – 16 are pending.  Claims 1 and 10 have been AMENDED.    
Status of Office Action:  Non-Final (RCE)

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim 1 is directed to an abstract idea, Certain Methods of Organizing Human Activity.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Claim 1 recites, in part, a method for enrollment and use of a biometric payment card by receiving fingerprint image data during an initial purchase transaction, extracting information from the data, generating current fingerprint template data, comparing data stored in a memory of the payment card, determining data did not match, transmitting identification data, indicating failure of an authentication process during the initial purchase transaction, receiving enrollment instructions comprising instructions to store data, and storing current fingerprint template data as enrollment fingerprint template data.  The limitations of enrollment and use of a biometric payment card, receiving fingerprint image data during an initial purchase transaction, extracting information, generating, comparing, determining, transmitting, indicating, receiving and storing current data as enrollment data, under its broadest reasonable interpretation, are directed to concepts of organizing human activity via the use of generic computer components.  Hence, it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application.  In particular, the claim only recites additional elements of a processor, sensor, a memory and a reader device to perform operations.  The generic computer components are recited at a high-level of generality (performing generic computer functions) such that it amounts to no more than mere instruction to apply the exception using generic computer components.  Specification page 6 lines 1 – 19, page 11 lines 5 – 20, and page 17 lines 5 – 13 additionally identify general computer components and communication operations, with the recitation of the computer limitations amounting to mere instructions to implement the abstract idea on a computer.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
Next the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure the claim amounts to significantly more than an abstract idea.  Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements to perform operations amount to no more than mere instructions to apply the exception using generic computer components.  Mere instruction to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claims 2 – 9 are dependent from Claim 1, and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 2 – 9 also do not identify improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c). Given the above reasons, generic computing components associated with enrollment and use of a biometric payment card, receiving fingerprint image data during an initial purchase transaction, extracting information, generating, comparing, determining, transmitting, indicating, receiving and storing current data as enrollment data is not an inventive concept.
Independent system Claim 10 is directed to an abstract idea as the Federal Circuit has held that an extended claim by claim analysis is not necessary where multiple claims are “substantially similar and linked to the same abstract idea.”  In this case, Claim 10 is substantially similar to method Claim 1. 
Claims 11 – 16, dependent from Claim 10, do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 11 – 16 also do not identify improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c). Given the above reasons, generic computing components associated with enrollment and use of a biometric payment card, receiving fingerprint image data during an initial purchase transaction, extracting information, generating, comparing, determining, transmitting, indicating, receiving and storing current data as enrollment data is not an inventive concept.
Therefore, Claims 1 – 16 are rejected under 35 U.S.C. 101.  Claims 1 – 16 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Response to Arguments
Applicant’s arguments with respect to the introduced claims have been considered and found not persuasive, in-part.
The amendments to the claims have been entered.
Applicant has amended Claim 10 and identified Claim 10 as an amended claim.  The Examiner’s previous objection as to the identification status of Claim 10 is withdrawn.
Applicant has amended independent Claims 1 and 10 to overcome the 35 U.S.C. 101 rejection previously made.  Applicant’s arguments and contention that the claims are not directed to an abstract idea, however, is unpersuasive.  Neither the claims nor the specification identifies elements beyond generic computer components performing generic computer functions.  Additionally, enrollment and use of a payment card during purchase transactions, transmitting, receiving and storing data remains business related, and the 2019 Patent Eligibility Guidance includes identification of commercial or legal interactions and business relations within identification of Certain Methods of Organizing Human Activity, as an abstract idea.
Applicant’s contention that the claims are not directed to an abstract idea in that there is an improvement to payment card operaton, is unpersuasive.  While association to a claimed technology may limit an abstract idea to a particular field, a general linking of an abstract idea to a claimed technology does not demonstrate patent eligibility. Additionally, neither the claims nor the specification identifies elements beyond generic computer components performing generic computer functions, and there is no mention of performance metrics enhancement.  Further, the focus of the instant claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.
Applicant’s reference to Berkheimer is unpersuasive because the 35 U.S.C. 101 rejection is not founded upon the grounds of being well understood, routine and conventional.  
Claims 1 and 10 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 1 and 10, along with claims dependent from Claims 1 and 10, remain directed to an abstract idea (i.e., methods of organizing human activity), and do not identify an improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c).
Given the above reasons, the claims are not patent eligible, as they do not provide an inventive concept and a 35 U.S.C. 101 rejection of Claims 1 – 16 has been made.
Applicant’s arguments regarding the amended claims and 35 U.S.C. 103 are found persuasive, and the 35 U.S.C. 103 rejection has been withdrawn.

Non-Obvious Subject Matter over prior art of Record (USC 103)
Based on the closest prior art of record claim 1 is non-obvious under USC 103 over prior art of record (see paper number 20210422 & PTO 892), particularly, the limitation(s) – regarding: enrolling a biometric payment card during a first use of the biometric payment card comprising, receiving by a biometric payment card processor from a fingerprint sensor of a biometric payment card during an initial purchase transaction, fingerprint image data of a cardholder’s finger, extracting by the biometric payment card processor digital information-from the fingerprint image data, generating by the biometric payment card processor current fingerprint template data from the extracted digital information, comparing by the biometric payment card processor the current fingerprint template data to data stored in a memory of the biometric payment card, determining by the biometric payment card processor that the current fingerprint template data did not match any data stored in the memory, transmitting by the biometric payment card processor to a payment card reader device cardholder identification data and a cardholder authentication failure message indicating failure of a biometric cardholder authentication process during the initial purchase transaction, receiving by the biometric payment card processor from an issuer financial institution (FI) via the payment card reader device, enrollment instructions comprising instructions to store the current fingerprint template data as enrollment fingerprint template data, and storing by the biometric payment card processor in the memory of the biometric payment card responsive to the enrollment instructions, the current fingerprint template data as enrollment fingerprint template data.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mitra et al., U.S. 2016/0267486 generally identifies a biometric payment card, conducting a transaction, receipt by a processor of a biometric input/fingerprint from a fingerprint sensor on the payment card, processor actions regarding fingerprint data, card registration with storage of a fingerprint sensor scan(s) on the card, comparison of fingerprint data to fingerprint data stored in a memory, and a failed fingerprint data verification, communications to a card reader device; Schwartz et al., U.S. 2019/0122024 generally identifies images, digital information, biometrics recognition and enrollment information as reference data; Almers et al., WO 2018/151647 generally identifies use of a biometric payment card during an initial purchase transaction, and initial storing of current fingerprint data as enrollment fingerprint data.  Wendling, U.S. 2017/0300680 generally identifies biometric enrollment authorization; Wagner et al., U.S. 2018/0211022 generally identifies a transaction card, biometric verification and a biometric reference template; and Bae et al., U.S. 2018/0211093 generally identifies biometric verification particular to a device and fingerprint identification. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Brindley, whose telephone number is (571) 272-7335.  The examiner can normally be reached on Monday and Tuesday between 6:00 AM and 3:00 PM.  
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached at (571) 272-8103.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/BENJAMIN S BRINDLEY/Primary Examiner, Art Unit 3697
July 22, 2022